Name: Commission Regulation (EEC) No 2197/93 of 4 August 1993 amending Regulation (EEC) No 1197/93 increasing to 500 000 tonnes the quantity of feed rye held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 196/355 . 8 . 93 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2197/93 of 4 August 1993 amending Regulation (EEC) No 1197/93 increasing to 500 000 tonnes the quantity of feed rye held by the German intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), and in particular Article 5 thereof, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (2), Whereas Commission Regulation (EEC) No 1 197/93 (3), as last amended by Regulation (EEC) No 2179/93 (4), opened a standing invitation to tender for the export of 300 000 tonnes of feed rye held by the German interven ­ tion agency ; whereas, in a communication of 22 July 1993, Germany informed the Commission of the inten ­ tion of its intervention agency to increase by 200 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of feed rye held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 500 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1197/93 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1197/93 is replaced by the following : Article 2 1 . The invitation to tender shall cover a maximum of 500 000 tonnes of feed rye to be exported to all third countries. Customs export formalities must be completed during the period 1 July to 30 November 1993 . 2. The regions in which the 500 000 tonnes of feed rye are stored are stated in Annex I to this Regula ­ tion .' Article 2 Annex I to Regulation (EEC) No 1197/93 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 August 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 191 , 31 . 7 . 1993, p. 76 . 0 OJ No L 122, 18. 5 . 1993, p. 20 . (4) OJ No L 195, 4. 8 . 1993, p. 30 . No L 196/36 Official Journal of the European Communities 5. 8 . 93 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg 103 791 Niedersachsen/Bremen 112 108 Nordrhein-Westfalen 19 822 Hessen 11 091 Rheinland-Pfalz 16 829 Baden-Wurttemberg 13 423 Bayern 29 039 Saarland 2 057 Berlin/Brandenburg 94 655 Mecklenburg-Vorpommern 52 257 Sachsen 8 593 Sachsen-Anhalt 36 319'